Citation Nr: 1024040	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  02-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
2000, for the granting of service connection for a right hip 
disability associated with meningococcal arthritis.

2.  Entitlement to an effective date earlier than July 31, 
2000, for the granting of service connection for a lumbar 
spine disability associated with meningococcal arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability associated with 
meningococcal arthritis.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right hip disability associated with 
meningococcal arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had service from May 1970 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Seattle, 
Washington, which granted secondary service connection for 
lumbar spine and right hip disabilities as a result of his 
service-connected meningococcal arthritis.  Each disability 
was initially evaluated as 10 percent disabling, effective 
July 31, 2000.  The Veteran is contesting the initial ratings 
as well as the effective dates assigned for the granting of 
service connection for these disabilities.  

In January 2003, the Veteran testified at a Board hearing 
sitting at the RO.  In September 2008, the Veteran was 
advised that the Veterans Law Judge who conducted that 
hearing was no longer employed by the Board and the Veteran 
was offered an opportunity to testify at another hearing.  
38 C.F.R. § 20.717 (2009).  He was advised that if he did not 
respond within 30 days from the date of the letter, the Board 
would assume that he did not want another hearing and would 
proceed with his appeal.  No response was received.  

This case was previously before the Board in July 2003 and 
December 2008, wherein it was remanded for additional 
development and due process considerations.  The case was 
returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  Service connection was severed for a right hip disability 
associated with meningococcal arthritis, effective August 1, 
2007.
 
2.  Service connection was severed for a lumbar spine 
disability associated with meningococcal arthritis, effective 
August 1, 2007.


CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date prior 
to July 31, 2000, for the grant of service connection for a 
right hip disability associated with meningococcal arthritis.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2009).

2.  The requirements are not met for an effective date prior 
to July 31, 2000, for the grant of service connection for a 
lumbar spine disability associated with meningococcal 
arthritis.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105, 3.155, 
3.159, 3.400 (2009).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for a right hip disability associated 
with meningococcal arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5009 (2009).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for a lumbar spine disability associated 
with meningococcal arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim-including apprising him of whose specific 
responsibility, his or VA's, it is for obtaining the 
supporting evidence, and giving him an opportunity to submit 
any relevant evidence in his possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  In order for the Court 
to be persuaded that no prejudice resulted from a notice 
error, "the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair."  Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2009).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

Legal Criteria

Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service-if the 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of his 
appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

As previously mentioned, the Veteran was granted entitlement 
to service connection for a right hip disability and a lumbar 
spine disability, associated with meningococcal arthritis in 
a January 2001 rating decision.  A 10 percent disability 
evaluation was assigned for each disability, effective July 
31, 2000, and the Veteran perfected a timely appeal.

In July 2006, the RO issued a rating decision wherein 
severance of service connection for a right hip disability 
and a lumbar spine disability, associated with meningococcal 
arthritis, was proposed, and an attached letter provided the 
Veteran with notice of his appellate rights.  A May 2007 
rating decision confirmed the decision to sever service 
connection for these disabilities, effective August 1, 2007.  
The rating decision stated that service connection was 
severed on the basis of clear and unmistakable evidence in 
the prior, January 2001 rating decision.

The Veteran filed a notice of disagreement in July 2006, and 
the RO issued a statement of the case in January 2009.  The 
Veteran, however, did not file a timely substantive appeal 
(VA Form 9 or equivalent statement) to perfect his appeal to 
the Board, and the December 2004 decision is now final.  See 
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (where the 
appellant files a NOD, but fails to perfect his appeal within 
sixty days of the date on which the statement of the case was 
mailed or within one year from the date of mailing the notice 
of the decision, the RO's determination becomes final).  

As stated above, at the time of the May 2007 rating decision 
which severed service connection for lumbar spine and right 
hip disabilities, the Veteran had a pending appeal of the 
issues of entitlement to an initial rating excess of 10 
percent for a lumbar spine disability, and entitlement to an 
initial evaluation in excess of 10 percent for a right hip 
disability, as well as entitlement to effective dates earlier 
than July 31, 2000 for the grant of service connection.  VA 
regulation, however, provides that a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  See 38 C.F.R. § 3.400(o)(1) (2009).  As 
the Veteran did not perfect his appeal on the severance 
determination, the regulatory bar on retroactive increase or 
additional benefit in § 3.400(o)(1) applies.  See 38 C.F.R. 
§ 3.105(d).  

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As service connection for the Veteran's right hip 
and lumbar spine disabilities were granted in error, his 
appeal must be denied.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).







	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to an effective date prior to July 
31, 2000, for the grant of service connection for a right hip 
disability associated with meningococcal arthritis is denied.

The claim of entitlement to an effective date prior to July 
31, 2000, for the grant of service connection a lumbar spine 
disability associated with meningococcal arthritis is denied.

An initial evaluation in excess of 10 percent for a right hip 
disability associated with meningococcal arthritis is denied.

An initial evaluation in excess of 10 percent for a lumbar 
spine disability associated with meningococcal arthritis is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


